Citation Nr: 1753294	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for cervical spine strain, claimed as neck pain.

2.  Entitlement to service connection for thoracolumbar spine strain, claimed as back pain.

3.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:  Brian D. Hill, Attorney at Law  	


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1997 to May 2009.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from  October 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.    

In his May 2013 substantive appeal, the Veteran requested the opportunity to testify at a hearing before a member of the Board.  The hearing was scheduled for September 2015, however the Veteran did not attend.  As no further communication from the Veteran with regard to the hearing has been received, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2017).    


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that his current cervical spine strain, claimed as neck pain, is etiologically related to his active duty service.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that his current thoracolumbar spine strain, claimed as back pain, is etiologically related to his active duty service.

3.  The Veteran's current sleep apnea did not manifest during, or as a result of, his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine strain, claimed as neck pain, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  
    
2.  The criteria for service connection for thoracolumbar spine strain, claimed as back pain, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).          
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VA's duty to notify was satisfied by a letter dated August 2009.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C § 5103A; 38 C.F.R. § 3.159(c).  The duty to assist the Veteran in the development of his claim has been met.  All potentially relevant evidence necessary to adjudicate the claim has been identified and obtained, including the Veteran's service treatment records, personnel records, Social Security Administration records, and post-service VA medical records.  The Veteran has also been afforded VA medical examinations in connection with his claims.  

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist; accordingly, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).      

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  Gilbert, 1 Vet. App. at 53.   

Cervical Spine Strain and Thoracolumbar Spine Strain

The Veteran seeks service connection for cervical spine strain (neck pain) and thoracolumbar spine strain (back pain).  The Veteran contends that he began experiencing neck and back pain during service and has continued to experience this pain since separation from active duty.  

The Veteran asserts that his neck pain started about a year after joining the Tactical Air Control Party in June 1999, due to long ruck marches carrying heavy equipment and from the opening shock of the parachute and hard landings from airborne operations from July 2007 to 2009.  The Veteran further asserts that his back pain began in approximately March 1998 and continued throughout his career, due to years of extreme physical training, lifting weights, moving furniture, driving a Humvee off-road in extreme terrain, ruck marches with over 100 pounds of heavy equipment, and parachuting during airborne operations.  He has continued to suffer constant pain in his neck and middle and lower back post-service.        

The Veteran's DD 214 confirms his military occupational specialty (MOS) of a parachutist and Tactical Air Command and Control craftsman.        

The Veteran's service treatment records have been associated with the claims file.  They include the Veteran's entrance examination, which is silent for spinal or other musculoskeletal complaints.  The Veteran also denied recurrent back pain or any back trouble on enlistment.  

The service treatment records reveal that the Veteran was treated for neck and back pain, strains, stiffness, and muscle spasms no fewer than 15 times during active duty service.  Typically, the Veteran was given medications and placed on temporary profile, or modified duty, as a result of these injuries.  The first documented injury to the Veteran's back was in March 1998, when he sought treatment for a back injury he sustained from heavy-lifting at work.  The Veteran next presented for medical care in February 1999 with complaints of neck and back pain.  The Veteran was treated four times in 2002 for various neck and back strains and muscle spasms.  In June 2003, the Veteran sought treatment for a constant pain and burning sensation in his spine, between his shoulder blades.  In August 2004, the Veteran strained his neck and upper back while moving a refrigerator and was put on profile for one month.  One month later, the Veteran's profile was extended for another month because of lingering pain from his previous neck and upper back strains.  In August 2005, the Veteran sought treatment for lower back pain after sustaining an injury while playing Frisbee football during physical training.  In November 2005, the Veteran sought treatment for severe back pain and was diagnosed with a severe back strain and muscle spasms.  He was put on profile for one month.  In April 2006, the Veteran was treated for a lower back strain and put on profile.  In an April 2006 health history questionnaire, the Veteran reported that he was "always hurting [his] back."  In October 2008, the Veteran complained of neck stiffness during a routine physical.  In March 2009, the Veteran sought treatment for lower and middle back pain after injuring his back while lifting weights.  He reported to the doctor that his back had bothered him for several years.     

The Veteran filed claims for his neck and back pain in July 2009, two months after leaving service.  The Veteran was afforded a VA medical examination in February 2010 to determine the nature and etiology of any current neck or back disability.  The VA examiner diagnosed the Veteran with cervical spine strain and thoracolumbar spine strain, however, he concluded that the Veteran's neck and back injuries had been "treated during service and resolved as per the physical exam in [April 2007] that reported no musculoskeletal problems at that time and there was no record of treatment after that time frame for th[ese] condition[s]."  Radiology results did not show any abnormalities of the Veteran's spine, however, there was swelling of the soft tissue present.

The Veteran was afforded another VA medical examination in December 2013 for his neck and back conditions.  The VA examiner diagnosed the Veteran with chronic pain syndrome of the cervical and lumbar spine and determined that his conditions were at least as likely as not (50 percent or greater probability) incurred in or caused by military service.  The RO found this examination to be inadequate because it lacked a complete rationale, and they requested an addendum medical opinion from a different VA physician, who did not examine the Veteran.  

The May 2014 addendum medical opinion determined that the Veteran's neck and back conditions were less likely than not (less than 50 percent probability) incurred in or caused by service.  The VA physician opined that the Veteran's complaints of neck and back pain during service were consistent with acute injuries that had more than likely resolved.  The physician determined that there was no evidence of chronic neck or back conditions during service, and there was no demonstrated continuity between military service and the neck and back conditions diagnosed after service.  The physician relied on the same April 2007 medical history report as the December 2013 examiner, in which the Veteran had denied recurrent back pain or any back problem.  

The Board acknowledges that the Veteran is competent to report the observable symptoms of neck and back pain and to provide a history of when these symptoms began and whether the symptoms were intermittent, continuous, or progressive in nature or severity.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds no reason to doubt the sincerity of his lay statements and notes that the consistency of the timeline provided by the Veteran to treating clinicians, the Board, and the VA medical examiners underscores the credibility and persuasiveness of the Veteran's statements.  

The Board notes that, unlike the Veteran, VA clinicians are competent to provide a medical opinion regarding the medically complex issue of the etiology of the Veteran's current neck and back conditions.  See Jandreau, 492 F.3d at 1372.  However, the Board finds that the medical opinions of February 2010 and May 2014 failed to account for the Veteran's repeated, competent, and credible assertions regarding the in-service onset and ongoing nature of his neck and back conditions, which have been numerously documented in his service treatment records.  For instance, the May 2014 physician's conclusion that there was no evidence of chronic neck or back conditions during service failed to take into account the more than 15 instances during service when the Veteran sought treatment for recurrent neck and back injuries.  Likewise, the May 2014 physician's assertion that there was no demonstrated continuity between the Veteran's injuries during service and his diagnosed conditions after service failed to take into account the very short period of time between the Veteran's separation from service and his submitting claims for service connection and subsequent diagnoses.  This conclusion also failed to consider the unchanging nature of the Veteran's symptoms during service until the present.        

The medical opinions were also based upon an incomplete medical history.  Both opinions stated that there was no record of treatment after an April 2007 examination which noted no musculoskeletal problems, and thus, the Veteran's neck and back problems must have resolved.  These statements are factually incorrect as the record indicates that the Veteran complained of and/or was treated for neck and back pain in October 2008 and March 2009.  These omissions and inaccuracies reduce the probative weight that can be assigned to these competent medical opinions.

Although the record does not indicate that the Veteran possesses the medical knowledge, training, or experience to provide a diagnosis or opinion regarding the etiology of his current neck and back conditions, he has provided competent and credible statements indicating that he experienced neck and back pain and injuries continuously during service and that these symptoms have continued after service.  The Veteran's contentions are verified by the record which contains ample evidence of in-service complaints and treatment for these conditions.  Post-service treatment records confirm that the Veteran has continued to seek treatment for his neck and back pain.  Furthermore, the December 2013 VA examiner, when considering the Veteran's lay statements, provided a favorable nexus opinion.  

In this case, the Board finds that the evidence is at least in equipoise regarding whether or not the Veteran's current cervical spine and thoracolumbar spine strains are etiologically related to his active duty service and have continued since service.  Resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that the criteria for service connection for cervical spine and thoracolumbar spine strains have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Sleep Apnea

The Veteran seeks service connection for sleep apnea.  The Veteran's service treatment records are silent as to any complaints of, treatment for, or diagnosis of sleep apnea or any other sleeping problems in service.  

The Veteran has undergone three sleep studies to determine whether he has a diagnosis of sleep apnea, in February 2010, March 2013, and October 2016.  

The February 2010 VA examination report reflects that the Veteran provided a history of his sleeping difficulties, including excessive waking during the night, night terrors, extensive snoring, frequent turning during the night, and fatigue and napping during the day.  The subsequent sleep study produced no evidence or diagnosis of obstructive sleep apnea.

The March 2013 sleep study showed that the Veteran had light snoring and occasional obstructions, but he did not meet the polysomnographic criteria for obstructive sleep apnea.  

The October 2016 sleep study resulted in a diagnosis of mild positional obstructive sleep apnea, under the respiratory disturbance index criteria, but not under the apnea/hypopnea index criteria.  The examiner did not opine as to whether the Veteran's sleep apnea was etiologically related to his military service.  

Based on a careful review of all of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against a finding that service connection for sleep apnea is warranted.  Although the Veteran has a current diagnosis of sleep apnea, the evidence of record does not indicate that his current disability manifested during, or as a result of, active duty service.  There is no evidence that the Veteran complained of or was treated for a sleep disorder during service.  Further, the Veteran has not stated that his sleep disorder began while in service nor has he indicated what in-service incident his sleep apnea is related to.  In fact, there is no mention in the record of when his symptoms of sleep apnea began.  The first indication that the Veteran had sleeping trouble was when he filed his claim for service connection.  Finally, the Veteran has not presented or identified any medical evidence that his current sleep apnea is directly related to his military service.  

Accordingly, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for sleep apnea.  Because the evidence fails to establish that the disability was incurred in or caused by military service, the Veteran's claim does not satisfy the criteria for service connection.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim for sleep apnea must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cervical spine strain, claimed as neck pain, is granted.  

Entitlement to service connection for thoracolumbar spine strain, claimed as back pain, is granted.

Entitlement to service connection for sleep apnea is denied.  




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


